501 Pa. 70 (1983)
459 A.2d 756
Honorable Paul R. BECKERT, Individually and on behalf of Judges of Court of Common Pleas of Bucks County
v.
AMERICAN FEDERATION OF STATE, COUNTY AND MUNICIPAL EMPLOYEES, DISTRICT COUNCIL 88, AFL-CIO, Appellant at No. 81-3-376, and Pennsylvania Labor Relations Board, Appellant at No. 81-3-379.
Supreme Court of Pennsylvania.
Argued April 26, 1983.
Decided May 10, 1983.
*71 James M. Penny, Jr., Philadelphia, for Beckert, J. at Nos. 376 and 379.
James L. Crawford, Harrisburg, for Pa. Labor Relations Bd. at No. 376 and for appellant at No. 379.
Jonathan Walters, Alaine S. Williams, Philadelphia, for appellant at No. 376 and AFSCME at No. 379.
Before ROBERTS, C.J., NIX, LARSEN, FLAHERTY, McDERMOTT, HUTCHINSON and ZAPPALA, JJ.

ORDER
PER CURIAM:
Decree affirmed. Each party to pay own costs.